Citation Nr: 0008832	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  92-05 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right leg disorder, on either a primary or secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant had verified active service from July 1944 to 
January 1947.

A regional office (RO) unappealed rating decision of October 
1976 was the last final disallowance of applications to 
reopen claims seeking service connection for an acquired 
psychiatric disorder and a right leg disorder.

A July 1984 decision of the Board of Veterans' Appeals 
(Board) denied an award of compensation for right hip injury 
residuals prior to December 27, 1968.  This matter later came 
before the Board on appeal from a rating decision of July 
1984 from the Cheyenne, Wyoming RO of the former Veterans 
Administration, now Department of Veterans Affairs (VA).  The 
notice of disagreement was received in February 1985.  A 
statement of the case, issued in May 1985, addressed, among 
other things, the issue of new and material evidence to 
reopen a claim of service connection for a right leg 
disorder.  The statement of the case included governing 
criteria pertaining to the finality of rating decisions.  The 
statement of the case also listed an issue framed as "Appeal 
from the decision of the Board of Veterans Appeals dated 
7/3/84."  This issue was subsequently clarified and reframed 
as follows:  Whether new and material evidence has been 
submitted to reopen a claim of entitlement to an effective 
date earlier than December 27, 1968, for the award of a 20 
percent evaluation for the residuals of right hip injury.  
The veteran's substantive appeal was received in July 1985.  
Following repeated submissions of duplicate evidence from the 
veteran, a supplemental statement of the case was issued in 
November 1989.  A hearing was held before an RO hearing 
officer in February 1990.  A transcript of the hearing is of 
record.

A May 1990 rating decision confirmed and continued the denial 
of service connection for an acquired psychiatric disorder.  
A notice of disagreement as that decision was received in 
June 1990.  A statement of the case as to the issue of 
service connection for a psychiatric disability, which 
included law and regulations with respect to finality of 
prior decisions, was issued in July 1990.  The appellant 
submitted a timely appeal as to that adverse determination.  
A hearing was held before an RO hearing officer in November 
1991.  A transcript of the hearing is of record.


The veteran's appeal was received and docketed at the Board 
in April 1992.  The Board remanded the case to the RO by 
order of November 1992 for further development of the record.  
The requested development was completed, and additional 
supplemental statements of the case were issued in May 1995 
and August 1995.  Thereafter, the case was returned to the 
Board for continuation of appellate review.

The Board issued a decision in May 1997 which affirmed the 
RO's determination that new and material evidence had not 
been submitted to reopen the effective date claim or to 
reopen the service connection claims.  Also before the Board 
in May 1997 were the issues of entitlement to service 
connection for varicose veins of the left leg on the basis of 
exposure to mustard gas in service, entitlement to an 
increased rating for postoperative residuals of injury to the 
right hip, entitlement to financial assistance in the 
purchase of an automobile or other conveyance, and 
entitlement to specially adaptive automotive equipment.  
These issues were remanded to the RO for further development 
of the evidence.  

The veteran subsequently appealed the Board's May 1997 
decision, as to those issues for which the Board rendered 
final determinations, to the United States Court of Appeals 
for Veterans Claims (Court).  Thereafter, the Court issued a 
decision on March 30, 1999.  That decision affirmed the 
Board's decision as to the earlier effective date claim; 
further, the Court's decision vacated the Board's decision as 
to its determination that new and material evidence had not 
been submitted to reopen the veteran's disallowed service 
connection claims and remanded those issues to the Board for 
further action.  

REMAND

The Court has held that, once a denial of service connection 
has become final, as in this case, the claim cannot 
subsequently be reopened unless new and material evidence has 
been presented.  38 C.F.R. § 3.156(a) provides, in pertinent 
part, that there must be added to the record new and material 
evidence which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

In a recent decision, the Court held that the decision of the 
United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (which 
invalidated the legal test previously used to determine the 
"materiality" element of the new and material evidence 
test) now requires a three-step process for reopening claims.  
Elkins v. West, 12 Vet. App. 209 (1999).  Under the new 
Elkins test, the Secretary must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a); and third, if the claim is 
well-grounded, the Secretary may then proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(a) has been fulfilled.

The May 1995 and August 1995 supplemental statements of the 
case, among other things, addressed the issues of new and 
material evidence to reopen the claims of entitlement to 
service connection for an acquired psychiatric disorder and 
entitlement to service connection for a right leg disorder, 
on either a primary or secondary basis.  These supplemental 
statements of the case, furnished by the RO to the veteran 
and his representative, were issued against a background of a 
standard for determining materiality of evidence which was 
struck down in Hodge.  Further, the Court's March 30, 1999 
decision sets forth that the Board's determination, that the 
appellant had not presented new and material evidence, relied 
squarely on a test for materiality of evidence which had been 
overruled by the Hodge decision.  The Court's decision 
directs remand pursuant to Hodge and Elkins.

The Board notes that the May 1995 and August 1995 
supplemental statements of the case and the Board's May 1997 
decision applied the correct standard of review at the time 
they were issued, because the Hodge case was not decided by 
the United States Court of Appeals for the Federal Circuit 
until September 16, 1998.  However, this fact does not change 
the requirement that VA must readjudicate the issues of new 
and material evidence to reopen the claims of entitlement to 
service connection for an acquired psychiatric disorder and 
entitlement to service connection for a right leg disorder, 
on either a primary or secondary basis.

Accordingly, the case is REMANDED for the following action:

The RO should review the record and 
readjudicate the issues of whether new 
and material evidence has been submitted 
to reopen the claims for service 
connection for an acquired psychiatric 
disorder and for a right leg disorder, on 
either a primary or secondary basis.  The 
RO is directed to make a decision on 
these issues based on consideration of 
the holdings in Hodge and Elkins and on 
38 C.F.R. § 3.156(a).  In the event new 
and material evidence is found to have 
been presented under that regulation with 
respect to any of the claimed disorders, 
it must be determined whether either 
claim therefor is well-grounded.  If so, 
the merits of the claim(s) should be 
addressed, once it is determined that the 
duty to assist has been satisfied.  If 
the action taken remains adverse to the 
veteran with respect to any of the above, 
he and his accredited representative 
should be furnished a supplemental 
statement of the case discussing the 
evidence of record in light of the 
applicable legal criteria.  Adequate 
reasons and bases to explain the adverse 
determinations should be provided, along 
with an appropriate period of time within 
which to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 6 -


